Citation Nr: 1232193	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-04 736	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to May 1997.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

A Travel Board hearing before a Veterans Law Judge (VLJ) of the Board was held in January 2011. The Board then remanded this case for further development              in April 2011. 

While the case was in remand status, the RO issued a May 2012 rating decision granted claims then pending on appeal for service connection for an acquired psychiatric disorder, and tinnitus. The one remaining issue for appellate consideration (and which remained denied) was that of service connection for bilateral hearing loss. 


FINDING OF FACT

On September 5, 2012, prior to the promulgation of a decision on the claim for service connection for bilateral hearing loss, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012). An appeal may be withdrawn as to any or all issues involved in the appeal            at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly,             the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


